The offense is murder; the punishment, confinement in the penitentiary for two years.
It is recited in the transcript and in appellant's brief that appellant has been released under a recognizance pending his appeal to this court. The recognizance is not revealed by the record. Under the circumstances, this court is without jurisdiction.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
           ON APPELLANT'S MOTION TO REINSTATE APPEAL.